 

' 1

5 »

AO 91 (Rev. l 1/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Eastem District of Wisconsin

 

 

 

 

United States of America )
v. )
James D. Osowski § Case N°‘ l q »" 90 q N\ (f\]j>
)
)
)
Dejena'ant(s)
‘ CRIMINAL CoMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Febl'UaW 6, 2019 in the county of Ml|WaUKee in the
Eastem District of Wisconsin , the defendant(s) violated:
Code Section O]j”ense Description
Title 18, United States Code, The defendant, while being searched incident to arrest, intentionally and
Section 111(a)(1) forcibly resisted and assaulted an officer of the Department of Veterans

Affairs Police, while the officer was engaged in the performance of his ofncial
duties. The defendant did so in a manner that involved physical contact with
the ocher.

This criminal complaint is based on these facts:

See attached afndavit of Criminal |nvestigator Mark A. Zamborini.

d Continued on the attached sheet.

 

Mark A. Zam orini, Criminal investigator
Printed name and title

 

Swom to before me and signed in my presence.

Date: ` 90 (9

City and State; Milwaukee, Wisconsin United States Magistrate Judge Nancy Joseph
Printed name and title

    

 

Judge ’séjér'zature

 

Case 2:19-mj-00809-N.] Filed 02/06/19 Page 1 of 3 Document 1

 

 

 

 

 

AFFIDAVIT IN SUPPORT OF ARREST WARRANT AND CRIMINAL COMPLAINT

I, Mark A. Zamborini, first being duly sworn under oath, hereby depose and state as
follows:

1. I am a Criminal Investigator with the United States Department of Veteran Affairs
(“V.A.”) Police and have been so employed for approximately 15 years. I have received training
in crime scene investigation and advanced patrol work. This affidavit is based on my own personal
knowledge, information gleaned from investigative reports, statements given to me by other law
enforcement agents and officers, and personal review of documents and other information gathered
in the course of this investigation Because this affidavit is submitted for the limited purpose of
establishing probable cause in support of the attached complaint, this affidavit does not set forth
each and every fact I have learned in this investigation

2. This affidavit is submitted in support of an arrest warrant and criminal complaint
charging J ames D. Osowski with resisting and physically assaulting an officer of the V.A. Police,
in violation of Title 18, United States Code, Section lll(a)(l).

3. On February 6, 2019, at around 12:25am, V.A. Police received a report of a car
horn sounding in the V.A. parking lot. Two officers dressed in full V.A. Police uniform responded
to the lot. They found an individual sitting in the driver’s seat of the honking car with his forehead
resting on the horn area of the car’s steering wheel.

5. One officer knocked on the driver door window and then opened the driver door in
an attempt to make contact with the individual, later identified as J ames D. Osowski. Osowski
stated that he wanted to check himself into the V.A. for medical attention. The officers helped
Osowski make his way to the emergency room. They noticed a strong odor of alcohol coming

from Osowski’s breath.

Case 2:19-mj-00809-N.] Filed 02/06/19 Page 2 of 3 Document 1

 

 

 

 

6. Osowski was eventually brought to an exam room, where he behaved belligerently
and shouted profanities at the medical staff. After the doctor and nurse stepped out of the room,
Osowski asked the V.A. Police officers to leave. When Osowski was informed that they would
stay until he stopped behaving in a threatening manner, Osowski responded with a profane threat,
rose to his feet, clenched his fists, and charged at the officer standing in the doorway. The officer
raised his foot and pushed Osowski back. The officers placed Osowski under arrest for disorderly
conduct. He struggled and resisted their attempts to handcuff him, and they ultimately had to take
Osowski to the ground in order to do so. v

7. Osowski was taken to the V.A. Police Operations Center, where he was placed in a
detention cell. He was handcuffed to the wall through his left wrist, with his right arm now free.
Officers began a search incident to arrest.

8. Osowski was not cooperative during this process and resisted V.A. Police Sgt.
Brian Brown’s attempt to remove a bracelet from Osowski’s right arm. He made verbal threats
and struggled with officers. AS Sgt. Brown attempted to gain control of Osowski, Osowski struck
Sgt. Brown in the testicles with a closed right fist. Sgt. Brown felt great pain, his knees buckled,
and he lost his breath.

9. Based on the above-referenced information, there is probable cause to believe that
J ames D. Osowski violated federal law, specifically Title 18, United States Code, Section

lll(a)(l), by assaulting V.A. Police Sgt. Brian Brown.

Case 2:19-mj-00809-N.] Filed 02/06/19 Page 3 of 3 Document 1

